Case 2:19-cv-00526-JDC-KK Document 1-6 Filed 04/25/19 Page 1of1PageID#: 823

I$ 44. (Rev, 02/19) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS DEFENDANTS
Pauline Citizen Johnson & Johnson, Johnson & Johnson Consumer Companies, Inc.
(b) County of Residence of First Listed Plaintiff Jefferson Parish County of Residence of First Listed Defendant _ New Brunswick, N.J.
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

(¢) Attorneys (Firm Name, Address, and Telephone Number) . Attomeys (IfKnown)
Mickey Landry, Landry & Swarr LLC, 1010 Common Street, Suite 2050, | Kim E. Moore, Irwin Fritchie Urquhart & Moore LLC, 400 Poydras
New Orleans, LA 70112 (504-299-1214) Street, New Orieans, LA 70130 (504-310-2100)
Il. BASIS OF JURISDICTION (Place an “X" in One Bax Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an"“X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
QO} US. Government % 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Nat a Party) Citizen of This State 4 1° @ 1 Incorporated or Principal Place o4 04
of Business In This State
0 2 US. Government 6 4 Diversity Citizen of Another State O02 © 2 Incorporated and Principal Place os o5
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a 03 O 3 > Foreign Nation O06 O86
Foreign Country

 

 

 

  
     

One Box Only) Click here for: Nature of Suit Code Descriptions

   

 

   

          

 

 

 

 

 

 

N RT! | _FORFEITURE/PE UP OTHER.
G 110 Insurance PERSONAL INJURY PERSONAL INJURY = |( 625 Drug Related Seizure {I} 422 Appeal 28 USC 158 0 375 False Claims Act
O 120 Marine 310 Airplane 28 365 Personal Injury - of Property 21 USC 881 1 423 Withdrawal 0) 376 Qui Tam 31 USC
© 130 Miller Act © 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability (7 367 Health Care/ 0 400 State Reapportionment
© 150 Recovery of Overpayment |) 320 Assault, Libel & Pharmaceutical ‘OP! GH. 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights O 430 Banks and Banking
(7 151 Medicare Act C 330 Federal Employers’ Product Liability CI 830 Patent OF 450 Commerce
© 152 Recovery of Defaulted Liability ( 368 Asbestos Personal © 835 Patent - Abbreviated {J 460 Deportation
Student Loans (7 340 Marine Injury Product New Drug Application {0 470 Racketeer Influenced and
(Excludes Veterans) (3 345 Marine Product Liability OG 840 Trademark Corrupt Organizations
0 153 Recavery of Overpayment Liability PERSONAL PROPERTY c RIT) G 480 Consumer Credit
of Veteran’s Benefits 7 350 Motor Vehicle © 370 Other Fraud 1 710 Fair Labor Standards 0) 861 HIA (1395ff) (9 485 Telephone Consumer
1 160 Stockholders’ Suits C} 355 Motor Vehicle 0 37] Truth in Lending Act O 862 Black Lung (923) Protection Act
190 Other Contract Product Liability CJ 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(g)) [0 490 Cable/Sat TV
J 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI CO) 850 Securities/Commodities/
© 196 Franchise Injury ©) 385 Property Damage © 740 Railway Labor Act C1 865 RSI (405(g)) Exchange
(J 362 Personal Injury - Product Liability 0 75] Family and Medical © 890 Other Statutory Actions
Medical Malpracti Leave Act O 891 Agricultural Acts
PROPERT' : ISO 40 790 Other Labor Litigation IDE uD CG 893 Environmental Matters
J 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 1) 870 Taxes (U.S. Plaintiff (7 895 Freedom of Information
O 220 Foreclosure C) 441 Voting O 463 Alien Detainee Income Security Act or Defendant) Act
O 230 Rent Lease & Ejectment 0 442 Employment QO 510 Motions to Vacate OG 871 IRS—Third Party 896 Arbitration
0 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 0} 899 Administrative Procedure
O 245 Tort Product Liability Accommodations $30 General Act/Review or Appeal of
© 290 All Other Real Property 0 445 Amer. w/Disabilities - |} 535 Death Penalty Agency Decision
Employment Other: {) 462 Naturalization Application O 950 Constitutionality of
£1 446 Amer. w/Disabilities -]( 540 Mandamus & Other {0 465 Other Immigration State Statutes
Other O 550 Civil Rights Actions
© 448 Education € 555 Prison Condition
5 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
Ol Original (2 Removed from © 3. Remanded from O 4 Reinstated or © 5 Transferred from © 6 Multidistrict 1 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
Title 11 U.S. Code; 11 USC 101-1532 (Bankruptcy Code)

Brief description ofcause: . . oo, a
Personal injury/product liability claims related to pending bankruptcy action in District of Delaware

VI, CAUSE OF ACTION

 

 

 

VIL REQUESTED IN () CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: ® Yes  ONo
VIII. RELATED CASE(S) a
IF ANY (See instructions): Ge Silverstein Bankruptcy Court Delaware _ pocKET NUMBER 19-10289-LSS

 

 

LO l SIGNATURE OF ATTORNEY OF RECORD ECS Aw

a7 4 -
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

 
